Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-17) in the reply filed on 5/16/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 reciting “a length and a resistance of the resistor depends on a position of the PCM cell in the memory array to provide a uniform voltage drop amongst the PCM devices” renders the claim indefinite. It is unclear how is the length and resistance dependent on the position of the PCM cell in the memory array. No particular relationship has been claimed and it is unclear what is required to satisfy the claimed dependency.
Claim 14 reciting “a length and a resistance of the resistor is a function of a distance of each of the PCM devices from a voltage source” renders the claim indefinite. It is unclear how is the length and resistance “a function of a distance of each of the PCM devices from a voltage source””. No specific relationship has been recited for the “function”. It is unclear what is required to satisfy the claimed “function”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2010/0258777 A1 (cited in IDS filed 2/3/2022) in view of Czubatyi et al. US 2009/0029534 A1 (Czubatyi).
	

    PNG
    media_image1.png
    465
    644
    media_image1.png
    Greyscale

In re claim 1, Li discloses (FIGs. 6-7) a phase change memory (PCM) device, comprising: 
at least one PCM cell (four cell shown in FIG. 6) comprising a phase change material 604 disposed on a heater 602; and 
at least one resistor (distant portion of 602 outside the “active region” 610) in series with the at least one PCM cell (distant portion of 602 in series connection with portion 602 contacting PCM), wherein the at least one resistor (distant portion of 602 outside the “active region” 610) comprises a same material as the heater (portion of 602 contacting PCM) (since they are both parts of the same high resistivity metal 602; ¶ 63).
Li discloses the heater resistor 602 is formed using a high resistivity metal to generate Joule heating (¶ 63). Li does not explicitly disclose the material of the high resistivity resistor and the heater 602 is a combination of materials.
However, Czubatyi discloses a phase change memory device (FIG. 2) comprising a high resistivity conductor heater layer 228 (¶ 71), wherein conductive metals may be combined with more resistant materials to increase the resistivity and promote efficient local heating (¶ 73).
It would be obvious to one having ordinary skill in the art to combine Li’s metal heat resistor with more resistant material to achieve the predictable result of increasing resistivity and provide a higher resistivity heater as taught by Czubatyi.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Li’s high resistivity heater resistor 602 using a combination of material according to known methods to yield the predictable result of providing a high resistivity heater for more efficient local heating as taught by Czubatyi.

In re claim 2, the combination of Li and Czubatyi teaches the heat resistor being made of the same combination of materials. Furthermore, Czubatyi discloses the same combination of materials alternates between layers of a first material and a second material (alternating stack, ¶ 73).

In re claim 4, Li discloses (e.g. see FIG. 7 annotated above) wherein a top surface of the heater is coplanar with a top surface of the at least one resistor (since they are both parts of the same high resistivity metal layer 602; ¶ 63).

In re claim 5, Li discloses (e.g. FIG. 7) wherein the phase change material 604 comprises a chalcogenide alloy (a compound of group VI chalcogenic elements with group IV and V elements; ¶ 63).

In re claim 6, Li discloses (e.g. FIG. 7) wherein the chalcogenide alloy comprises tellurium (Te) (Group VI element Te; ¶ 63) in combination with an element selected from the group (Group VI and V elements; ¶ 63) consisting of: antimony (Sb), germanium (Ge), and combinations thereof.

In re claim 7, Li discloses (e.g. FIG. 7) wherein the at least one PCM cell further comprises: a bottom electrode 600 on which the heater (portion of 602 contacting PCM 604) is disposed; and a top electrode 608 disposed on the phase change material 604.

In re claim 8, Li discloses (e.g. FIG. 7) further comprising: an encapsulation layer (combination of cap 612 and ILD, e.g. 414c in FIG. 11G, over top electrode) disposed on the at least one PCM cell and along sidewalls of the phase change material 604, and on the at least one resistor (portion of 602 outside “active region” 610).

In re claim 10, Li discloses (e.g. FIG. 4-7) a memory array (PRAM), comprising: 
a set of first metal lines 600; 
a set of second metal lines (either 608 or top metal wires, e.g. bit line, coupled to top electrode 608, ¶ 87); and 
PCM devices (see FIG. 7) in between the set of first metal lines 600 and the set of second metal lines (608 or top metal wires), wherein each of the PCM devices includes a PCM cell comprising a phase change material 604 disposed on a heater 602, and a resistor (distant portion of 602 outside the “active region” 610) in series with the PCM cell, wherein the resistor comprises a same material as the heater (distant portion of 602 in series connection with portion 602 contacting PCM), and wherein the PCM cell is present at an intersection of the set of first metal lines 600 and the set of second metal lines 608 or top metal wires).
Li discloses the heater resistor 602 is formed using a high resistivity metal to generate Joule heating (¶ 63). Li does not explicitly disclose the material of the high resistivity resistor and the heater 602 is a combination of materials.
However, Czubatyi discloses a phase change memory device (FIG. 2) comprising a high resistivity conductor heater layer 228 (¶ 71), wherein conductive metals may be combined with more resistant materials to increase the resistivity and promote efficient local heating (¶ 73).
It would be obvious to one having ordinary skill in the art to combine Li’s metal heat resistor with more resistant material to achieve the predictable result of increasing resistivity and provide a higher resistivity heater as taught by Czubatyi.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Li’s high resistivity heater resistor 602 using a combination of material according to known methods to yield the predictable result of providing a high resistivity heater for more efficient local heating as taught by Czubatyi.

In re claim 11, Li discloses (e.g. FIGs. 6-7) wherein the set of first metal lines 600 is oriented orthogonal to the set of second metal lines (608 or top metal wires). E.g. there is an orientation of 600 and 608 that are orthogonal. For example, the lateral dimension of 600 is oriented orthogonal to the longitudinal dimension of 608.

In re claim 13, as best understood, Li discloses (e.g. FIGs. 6-7) wherein a length and a resistance of the resistor 602 “depends on a position of the PCM cell in the memory array to provide a uniform voltage drop amongst the PCM devices”. No specific “dependency”, as best understood, has been claimed that would render the device claimed structurally distinguish over Li’s resistor 602 having a length and a resistance and is associated with a PCM cell. 

In re claim 14, as best understood, Li discloses (e.g. FIGs. 6-7) wherein a length and a resistance of the resistor 602 “is a function of a distance of each of the PCM devices from a voltage source”. No particular “function”, as best understood, has been claimed that would render the device claimed structurally distinguish over the length and resistance of Li’s resistor 602 that is located at a certain distance from a voltage source.

In re claim 16, Li discloses (e.g. see FIG. 7 annotated above) wherein a top surface of the heater is coplanar with a top surface of the at least one resistor (since they are both parts of the same high resistivity metal layer 602; ¶ 63).

In re claim 17, Li discloses (e.g. FIG. 7) wherein the phase change material 604 comprises a chalcogenide alloy (a compound of group VI chalcogenic elements with group IV and V elements; ¶ 63), and wherein the chalcogenide alloy comprises tellurium (Te) (Group VI element Te; ¶ 63) in combination with an element selected from the group (Group VI and V elements; ¶ 63) consisting of: antimony (Sb), germanium (Ge), and combinations thereof.


Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Czubatyi as applied to claims 1 and 10 above, and further in view of FUJISAKI et al. WO 2010/140210 A1 (FUJISAKI).
In re claims 3 and 15, the combination of Li and Czubatyi teaches the heat resistor being made of the same combination of materials. Furthermore, Czubatyi teaches two or more metals may be deposited as an alternating stack to obtain a heater layer with desired resistivity (¶ 73). 
Czubatyi does not explicitly teaches the alternating stack is alternating between a first material selected from TaN and SiN, and a second material comprising TiN.
However, FUJISAKI teaches a phase change memory device (FIG. 1) comprising heaters 103,107, wherein the heaters are made of material that generates Joule heat, such as titanium nitride, aluminum nitride, tantalum nitride, etc. or a stacked structure of the material. 
Thus, TiN and TaN are known material that are suitable to form a high resistivity heating layer. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TiN and TaN in forming Czubatyi’s alternating stack to obtain predictable result of a heater layer with desired resistivity. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Czubatyi’s alternating stack by alternating TiN and TaN to obtain desired resistivity level. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Czubatyi as applied to claim 8 above, and further in view of Arnaud et al. US 2019/0140176 A1 (Arnaud).
In re claim 9, Li discloses (FIG. 7) the encapsulation layer comprises a cap film 612 and an ILD above the top electrode 608. 
Li does not explicitly the cap film or the ILD comprise a material selected from the group consisting of: silicon nitride (SiN), silicon oxynitride (SiON), silicon oxycarbonitride (SiOCN), and combinations thereof.
Arnaud teaches (FIG. 3M) a phase change memory cell comprising phase change material 134A formed over a silicon nitride layer 310 for protecting metal 202 (¶ 47), and an encapsulation layer 392 is disposed on the PCM cell and along sidewalls of the phase change material 134A, and on the resistive heating element 132, wherein the encapsulation comprises silicon nitride (SiN) for protecting the phase change cell (¶ 62).
Li’s cap film 612 is analogous to Arnaud’s protective layer 310. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Li’s cap film using silicon nitride to protect underlying metal structure as taught by Arnaud.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a silicon nitride protective layer over Li’s phase change cell to protect the phase change cell as taught by Arnaud. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim reciting a memory array comprising PCM devices between first and second metal lines, each PCM device includes a PCM cell and a resistor connected in series, wherein the PCM cell is present at an intersection of the first metal lines and the second metal lines, wherein the PCM cell comprising a phase change material disposed on a heater, wherein the resistor and the heater comprises a same combination of materials, and wherein the resistor has a serpentine shape whereby at least a portion of the resistor loops back and forth along an x-direction and a y-direction. 
For example, Li teaches PRAM having a heater resistor. However, Li does not teach the heater resistor has a serpentine shape as claimed.
El-Hinnawy et al. US 2020/0058851 A1 teaches (FIGs. 1-3) a PCM RF switch 100 integrated with resistor 234, wherein the resistor 234 and heating element 106 of the PCM can be made of the same material (e.g. TiN, NiCr; ¶ 23, 33). However, El-Hinnawy does not teach a memory array having PCM devices between first and second metal lines, wherein each PCM device includes a PCM cell and a resistor, the PCM cell is present at an intersection of the first metal lines and the second metal lines.
Kang et al. US 2021/0407906 A1 teaches a memory device comprising resistors 502,504 in logic area formed on the same metal level as electrodes 126,128 of ReRAM or MRAM memory cell in memory area. Kang does not teach PCM devices each including a PCM cell and a resistor in series, wherein the resistor is made of a same combination of materials as a heater of the PCM cell.
Gogineni et al. US 2007/0046421 A1 teaches (FIG. 2f) thin film resistor formed in trenches having a serpentine shape. However, Gogineni does not teach the thin film resistor is in series with a PCM cell and is formed as a same combination of materials as a heater of the PCM cell.
Jakushokas et al. US 2015/0294970 A1 teaches (FIG. 1) a serpentine resistor 130. However, Jakushokas does not teach a memory device comprising PCM devices that include a PCM cell in series with a resistor, and the resistor is formed as a same combination of materials as a heater of the PCM cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. US 2010/0197111 A1 teaches (FIG. 3a-3e) a PRAM cell comprising thin film heater 340 formed as a stack of Ti and TiN (¶ 49).
Morin et al. US 2019/0131521 A1 teaches (FIG. 4 & 6) PRAM cell comprising heater structure that includes alternating W and insulating material.
Hsueh et al. US 2014/0103284 A1 teaches (FIG. 3) a ReRAM cell comprising an embedded resistor 310 that may be formed as a laminate of TaN and SiN (¶ 57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815